DETAILED ACTION

This Office action is in response to Applicant’s amendment filed October 3, 2022.  Applicant has amended claims 1, 11, 13, 15 and 25.  Currently, claims 1-26 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office action, Paper No. 20220624.

The objection of claim 8 under 37 CFR 1.75 as being a substantial duplicate of claim 22 is maintained for the reasons of record.

The objection of claim 9 under 37 CFR 1.75 as being a substantial duplicate of claim 23 is maintained for the reasons of record.

The objection of claim 10 under 37 CFR 1.75 as being a substantial duplicate of claim 24 is maintained for the reasons of record.

The objection of claim 11 under 37 CFR 1.75 as being a substantial duplicate of claim 25 is maintained for the reasons of record.

The objection of claim 12 under 37 CFR 1.75 as being a substantial duplicate of claim 26 is maintained for the reasons of record.

The objection of claim 15 is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “about 0” in independent claims 1 and 13 is withdrawn in view of applicant’s amendments and remarks.

The rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments and remarks. 

The rejection of claim 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments and remarks. 

The rejection of claims 1-26 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Delplancke et al, US 2019/0161703, is withdrawn in view of applicant’s amendments and remarks.  However, the examiner asserts that this rejection will be reinstated upon cancellation of the new matter recited in independent claims 1 and 13.

The rejection of claims 1-26 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shi et al, US 2006/0105936, is withdrawn in view of applicant’s amendments and remarks.  However, the examiner asserts that this rejection will be reinstated upon cancellation of the new matter recited in independent claims 1 and 13.

The rejection of claims 1-26 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,155,770 is maintained for the reasons of record.

The rejection of claims 1-26 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,844,336 is maintained for the reasons of record.

The provisional rejection of claims 1-26 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7-14 and 16-23 of copending Application No. 17/072,841 is maintained for the reasons of record.  Furthermore, the examiner asserts that copending Application No. 17/072,841 has issued as U.S. Patent No. 11,427,793.

                                           NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the examiner asserts that the instant specification does not provide for the newly added limitation “m is a number average less than 10” that is recited in independent claims 1 and 13.  Claims 2-12 and 14-26 are included in this rejection for being dependent upon claims 1 and 13.  Appropriate correction and/or clarification is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitations “m is a number average of from about 10 to about 50” and “m is a number average less than 10” in independent claims 1 and 13.  These limitations render the claims vague and indefinite since it is not possible for the variable “m” to be a “number average of from about 10 to about 50” and “a number average less than 10”.  Claims 2-12 and 14-26 are included in this rejection for being dependent upon claims 1 and 13.  Appropriate correction and/or clarification is required.

Response to Arguments
Applicant's arguments filed October 3, 2022 have been fully considered but they are not persuasive.
The examiner notes that applicant has requested that the obviousness-type double patenting rejection over U.S. Patent No. 11,155,770, U.S. Patent No. 10,844,336 and copending Application No. 17/072,841 (now U.S. Patent No. 11,427,793) be held in abeyance until an indication of allowable subject matter in the instant application is identified.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
November 28, 2022